NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MALGORZATA AGNIESZKA NAPIERACZ, )
                                   )
         Appellant,                )
                                   )
v.                                 )               Case No. 2D16-2461
                                   )
BAC HOME LOANS SERVICING, L.P.,    )
f/k/a COUNTRYWIDE HOME LOANS       )
SERVICING, L.P., and MORTGAGE      )
ELECTRONIC REGISTRATION            )
SYSTEMS, INC., AS NOMINEE FOR      )
SUNBELT LENDING SERVICES, INC.,    )
                                   )
         Appellees.                )
___________________________________)

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Sarasota
County; Brian A. Iten, Judge.

Malgorzata Agnieszka Napieracz, pro se.

Adam M. Topel of Liebler, Gonzalez &
Portuondo, Miami; and Todd Drosky of
Frenkel, Lambert, Weiss, Weisman &
Gordon, LLP, Fort Lauderdale, for
Appellee BAC Home Loans Servicing, L.P.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.
SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.




                                  -2-